EXHIBIT 10.2







MUTUAL RELEASE, SETTLEMENT AND INDEMNIFICATION AGREEMENT




Trevor Bentley, Lorne Chomos, Claremont Technologies Corp. hereby enter into
this Mutual Release, Settlement and Indemnification Agreement (the “Agreement”)
as follows:

For and in consideration of the consideration as set forth below, Trevor
Bentley, Lorne Chamos and Claremont Technologies Corp. do hereby forever release
and discharge one another, as well as their successors in interest, their past,
present and future officers, directors, agents, attorneys and subsidiaries from
any and all claims, demands, causes of action, damages, costs, attorney fees, or
compensation in any form, known or unknown, claimed or unclaimed, which arose or
could arise from the beginning of time through the date of this Agreement and in
the future, and in any way related to the parties or any of them.

Further, the parties hereby indemnify and hold harmless one another, as well as
their successors in interest, their past, present and future officers,
directors, agents, attorneys and subsidiaries against any and all losses,
claims, damages, expenses, liabilities, or actions to which any of them may
become subject under applicable law and will reimburse one another for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any claims or actions, whether or not resulting in liability,
insofar as such losses, claims, damages, expenses, liabilities, or actions arise
out of or are based upon any tort or breach or alleged breach of this Agreement.

Further, notwithstanding any terms contained herein to the contrary, Claremont
Technologies Corp. hereby indemnify and hold harmless Trevor Bentley for any and
all losses, claims, damages, expenses, liabilities, or actions to which he may
become subject under applicable law and will reimburse him for any legal or
other expenses reasonably incurred by him in connection with any action or
inaction by Claremont Technologies Corp. or its officers or directors following
Mr. Bentley’s resignation effective April 28, 2006, insofar as any such losses,
claims, damages, expenses, liabilities, or actions are alleged to have occurred,
in part or in full, as a result of Mr. Bentley’s alleged action or inaction as
an alleged director or agent of Claremont Technologies Corp. after April 28,
2006.  

Further, Trevor Bentley agrees that he did or herby does resign as an officer
and director Claremont Technologies Corp., effective April 28, 2006.

Claremont Technologies Corp. shall direct Al Rahim to pay to Trevor Bentley, the
sum of $9,000.00 USD (Nine Thousand U.S. Dollars), or its equivalent in Canadian
Dollars, in good and sufficient funds, simultaneously with the signing of this
Agreement by Mr. Bentley, or otherwise if he does not sign it in Al Rahim’s
presence, no later than one business day following the complete execution of
this Agreement, which payment shall be considered made at the time of placing
said payment in the mail or wiring the same, and which shall constitute full and
complete satisfaction of all amounts owing or which could be claimed owing.  





1







--------------------------------------------------------------------------------

Claremont Technologies Corp. shall direct Al Rahim to pay to Lorne Chamos, the
sum of $1,000.00 USD (One Thousand U.S. Dollars), or its equivalent in Canadian
Dollars, in good and sufficient funds, simultaneously with the signing of this
Agreement by Chamos, or otherwise if he does not sign it in Al Rahim’s presence,
no later than one business day following the complete execution of this
Agreement, which payment shall be considered made at the time of placing said
payment in the mail or wiring the same, and which shall constitute full and
complete satisfaction of all amounts owing or which could be claimed owing.  

The parties acknowledge and agree that this settlement is a compromise of a
disputed claim, that payment or the forgiveness of payments shall not to be
construed as an admission of liability on the part of any person or entity, and
that liability is expressly denied.

The parties acknowledge and agree that they shall not discuss this settlement or
any circumstances surrounding it with any third parties, and shall not
disseminate any information related to said settlement or circumstances to any
third parties, other than as required to be disclosed by Claremont Technologies
Corp. in any filing with regulatory agencies.

The parties further acknowledge and accept the advice of counsel in the
settlement of this matter and acknowledge that this is a full, complete and
final release of the described persons and entities for any matter or thing done
or alleged to have been, whether or not now known, claimed or suspected.

The parties represent that they have carefully read the foregoing release and
settlement of all claims, know that the contents thereof and sign the same by
their own free act hereby binding themselves, their heirs, executors,
administrators, representatives, and assigns.

This Agreement may be executed in counterparts, each which shall be treated as
part of the original, and electronic or facsimile signatures shall be treated as
originals.

DATED this 21 day of August, 2006.




______________________________

_____________________________

Trevor Bentley

Claremont Technologies Corp.




______________________________

Lorne Chamos





2





